In my view there was ample evidence to go to the jury on the question of defendant's negligence. Driving at the speed he did in endeavoring to follow the lighted car might be expected by an ordinary, prudent man to result in running into something which would cause trouble. In this case he ran into loose gravel, and I think that was a natural and probable result of running at such a speed without other light than that from the car ahead. I do not agree with the majority opinion that there was no negligence in the speed of 30 or 35 miles an hour under those conditions.
On the question of plaintiff's contributory negligence, I think the assurance given by defendant that they would drive carefully was such as to overcome plaintiff's fears and to lull her into a sense of security. It hardly lies in defendant's mouth now to claim assumption of the risk after having given such an assurance. That question also was, in my opinion, for the jury, and the majority so holds.